LuMPKIN, J.
(After stating the facts.) Under the constitution every person charged with an offense against the laws of this State should be confronted with the witnesses testifying against him. Constitution, art. 1, par. 5, Civil Code, §5702. This provision guarantees that witnesses for the State shall be examined in the presence of the accused and be subject to cross-examination by him. Confrontation in criminal law has been defined to be the act of setting Sf witness face to face with the prisoner, in order that the latter may make any objection he has to the witness, or that the witness may identify the accused. Black’s Law Diet. “Confrontation;” Anderson’s Law Diet. “Confront.” In Mattox v. United States, 156 U. S. 237, Mr. justice Brown, referring to a similar provision in the constitution of the United States, says: “The primary object of the constitutional provision in question was to prevent depositions or- ex parte affidavits, such as were sometimes admitted in civil cases, being used against the prisoner in lieu of a personal examination and cross-examination of the witness, in which the accused has an Opportunity, not only of testing the recollection and sifting the conscience of the witness, but of compelling him to stand face to face with the 'jury in order that they may look at him, and judge by his *83demeanor upon the stand and the manner in which he gives his testimony whether he is worthy of belief.” See also State v. Mannion, 19 Utah, 505; 45 L. R. A. 638; Summons v. State, 5 O. St. 325. If the accused be deaf or blind, this will not prevent his being subject to trial because upon being confronted by the .witnesses his physical infirmity will lessen his capacity to utilize that right. The accused says that he is deaf but can read. Had he been both deaf and illiterate, certainly he could not claim that he could not be lawfully tried for a criminal offense. In the proper administration of justice, however, the court should give a person accused of crime a reasonable opportunity to obtain the benefit of this constitutional right. If he is deaf, such opportunity should be allowed for communication to him of the testimony of the witnesses by the sign language employed by deaf mutes, or by writing, or in some other manner which would be reasonable and proper, under the circumstances, to insure him a full and fair exercise of his legal rights. The exact manner in which this result should be arrived at must depend upon the circumstances of the case, and to a considerable extent be left to the sound discretion of the court. If there is no official stenographer, the court can not be required to stop the trial and incur the expense of employing one. To have the testimony of each witness taken down stenographically, and then arrest the progress of the trial until the stenographer can transcribe his notes and the defendant can read what had thus been written, would be cumbersome. Nor will the court be compelled to employ a typewriter for that purpose. The defendant, knowing of his infirmity, should make provision for his own assistance, and not require the court to practically destroy an orderly trial. Whether an expert operator upon a typewriter and a machine were accessible, or whether the use of such a machine in the court-house during the trial would interfere with the proper conduct of the business, were matters addressed to the sound discretion of the presiding judge. He allowed the counsel for the accused to write out and exhibit to him the testimony. It does not appear how many witnesses testified, or whether this was a matter of slight or grave inconvenience; nor does it appear that the accused was not fully apprised of the evidence introduced against him. It may be inferred from the judge’s note that he allowed time and opportunity for the taking *84down and exhibition to the accused of the testimony; and it is not shown that any harm resulted from the method adopted by the court.

Judgment affirmed.


All the Justices concur.